La Jueza Asociada Oronoz Rodríguez
emitió la opinión del Tribunal.
Tras ser cesanteada de su empleo, la Dra. Naydamar Pérez de Otero (doctora Pérez de Otero o parte deman-dante) presentó una demanda en la que invocó, entre otros fundamentos, la Ley Federal de Derechos Civiles, 42 USC see. 1983. Obtuvo como remedio un injunction preliminar y permanente mediante el cual se ordenó que se restituyera al puesto que ocupaba y se le pagaran los haberes dejados de percibir. En apelación, su reclamación por daños y per-*301juicios se desestimó. Nos corresponde decidir si procede concederle honorarios de abogado al amparo de la See. 1988 de la Ley Federal de Derechos Civiles, 42 USC see. 1988. Por las razones expuestas a continuación, resolve-mos que sí.
I
El 9 de julio de 2010, la doctora Pérez de Otero presentó una demanda por daños y perjuicios contra el Estado Libre Asociado de Puerto Rico, el Departamento de Salud y el otrora Secretario de Salud, Dr. Lorenzo González Feli-ciano, en su carácter oficial y personal. Alegó que trabajaba como Directora de Servicios Médicos II en el Departamento de Salud y que el 22 de abril de 2010 se le notificó que sería cesanteada al amparo de la Ley Núm. 7-2009, conocida como la Ley Especial Declarando Emergencia Fiscal y Es-tableciendo Plan Integral de Estabilización Fiscal para Salvar el Crédito de Puerto Rico (Ley Núm. 7-2009). 3 LPRA see. 8791 et seq. Adujo que no podía ser cesanteada, pues el Art. 37.02 de la Ley Núm. 7-2009 (3 LPRA see. 8797) la excluía del plan de cesantías.
En la demanda, la doctora Pérez de Otero solicitó que se expidiera un injunction preliminar y permanente que or-denara su reposición y el pago de los haberes dejados de percibir. También solicitó un millón de dólares como in-demnización por sufrimientos y angustias mentales, una cuantía de daños punitivos no menor de quinientos mil dó-lares, más honorarios de abogado al amparo de la See. 1988 de la Ley Federal de Derechos Civiles, supra. Funda-mentó sus reclamos en el Art. 37.02 de la Ley Núm. 7-2009, supra, la See. 1983 de la Ley Federal de Derechos Civiles, supra, y el Art. 1802 del Código Civil, 31 LPRA see. 5141.
Los demandados solicitaron al Tribunal de Primera Ins-tancia que desestimara el caso de epígrafe y la parte de-*302mandante se opuso a la desestimación. El 10 de febrero de 2011, las partes presentaron sus respectivas posiciones en una vista argumentativa.
Al mes siguiente, el foro primario emitió una sentencia sumaria parcial en la que resolvió que la doctora Pérez de Otero no podía ser cesanteada porque el puesto que ocu-paba estaba excluido de la aplicación de la Ley Núm. 7-2009, supra. Concluyó que
[...] existe aquí una violación a los derechos civiles de la demandante, compensable bajo 42 USCA see. 1983. Los de-mandados, actuando so color de autoridad, se apartaron del mandato directo de la Ley 7 y sus exclusiones afectando los derechos constitucionales de la parte demandante según dimanan de las constituciones de Estados Unidos y Puerto Rico, en particular las garantías constitucionales de debido procedi-miento de ley en su vertiente sustantiva e igual protección de las leyes!1)
Consecuentemente, el foro primario emitió una orden de injunction preliminar y permanente que dispuso la reposi-ción de la doctora Pérez de Otero al puesto que ocupaba y el pago de los haberes dejados de percibir. Por otra parte, indicó que restaba dilucidar los daños a los cuales tenía derecho la doctora Pérez de Otero como resarcimiento por las acciones de la parte demandada al amparo de la See. 1983 de la Ley federal de Derechos Civiles, supra, y el Art. 1802 del Código Civil, supra.
Inconforme, la parte demandada acudió ante el Tribunal de Apelaciones(2) Ese foro emitió una sentencia en la cual reconoció la concesión del injunction preliminar y per-manente a favor de la doctora Pérez de Otero, al igual que el pago de los haberes dejados de percibir. No obstante, *303desestimó los reclamos sobre daños al amparo de la See. 1983 de la Ley federal de Derechos Civiles, supra, y el Art. 1802 del Código Civil, supra(3) Razonó que “bajo 42 U.S.C. 1983 no procedía el reclamo de daños contra el E.L.A. y el Secretario de Salud en su capacidad oficial. Alternativa-mente, bajo 42 USC 1983 solo es necesario considerar una acción en daños y perjuicios contra el Secretario de Salud en su capacidad personal”. (Enfasis en el original).(4) Asi-mismo, destacó que el Art. 70 de la Ley Núm. 7-2009, supra, excluyó las acciones sobre daños y perjuicios al am-paro del Art. 1802 del Código Civil, supra, contra el Estado y los funcionarios en el ejercicio de las funciones ordenadas por la Ley Núm. 7-2009, supra. En cuanto a la responsabi-lidad personal del ex Secretario de Salud, determinó que las actuaciones de este estaban protegidas por la inmuni-dad cualificada.
Insatisfecha, la doctora Pérez de Otero presentó un re-curso de certiorari ante este Tribunal el cual fue declarado “sin lugar”. La doctora Pérez de Otero presentó una mo-ción de reconsideración que también fue denegada. Por ende, la sentencia del Tribunal de Apelaciones advino final y firme.
Así las cosas, la doctora Pérez de Otero presentó ante el Tribunal de Primera Instancia una Moción en cumpli-miento de orden y en que se informa sobre único asunto pendiente junto con una solicitud de honorarios de abogado bajo 42 USCA see. 1988. Sostuvo que, como obtuvo el injunction solicitado, prevaleció en su causa de acción al am-paro de la See. 1983 de la Ley federal de Derechos Civiles, supra, y cualificaba para los honorarios de abogado que establece la See. 1988 de esa ley, supra. Solicitó $50,400 por ese concepto.
Por su parte, la parte demandada presentó una Moción solicitando se decrete la desestimación del caso de confor-*304midad con la sentencia del Tribunal de Apelaciones. Alegó que no procedía conceder los honorarios de abogado solici-tados porque la doctora Pérez de Otero no prevaleció en su causa de acción al amparo de la See. 1983, supra. Señaló que el Tribunal de Apelaciones desestimó esa causa de ac-ción y que su dictamen advino final y firme.
El 23 de enero de 2013, el Tribunal de Primera Instan-cia notificó una sentencia en la que declaró “con lugar” la moción de desestimación y resolvió que era improcedente otorgar honorarios por temeridad. En desacuerdo, la se-ñora Pérez de Otero solicitó la reconsideración de ese dictamen. Aclaró que no solicitó honorarios por temeridad, sino los honorarios de abogado que permite la See. 1988, supra, para la parte que prevalece en una causa de acción al amparo de la See. 1983, supra. Sostuvo que, aunque el Tribunal de Apelaciones desestimó sus causas de acción sobre daños y perjuicios, debía entenderse que prevaleció en su injunction al ser reinstalada en su puesto y haberse ordenado el pago de los haberes dejados de percibir.
El 26 de febrero de 2013, el Tribunal de Primera Instan-cia notificó una Sentencia en reconsideración, en la que concluyó que
[d]e un examen de la moción de reconsideración y en virtud de la jurisprudencia federal existente, en relación a[sic] los honorarios de abogado para partes prevalecientes en litigios de derechos civiles al amparo de la legislación federal; enten-demos que procede que reconsideremos nuestra sentencia emi-tida, solamente a los efectos de conceder las partidas de hono-rarios de abogado correspondientes a los procedimientos que se llevaron a cabo en el Tribunal de Primera Instancia. Fue solo en esta etapa de los procesos que la demandante prevale-ció frente al Estado en su petición de que se le restituyera al puesto que ocupaba con todos los haberes y beneficios dejados de percibir. En otras palabras, al prevalecer en su reclamación de injunction preliminar y permanente, y por ende en su reinstalación a su puesto de Director de Servicios Médicos II, con los haberes y deberes que le pertenecían al puesto y los dejados de percibir desde entonces, el Estado está obligado a responder por estos honorarios; no así por aquellos incurridos *305en los procedimientos que se instaron en el Tribunal de Ape-laciones, cuyo efecto final fue la desestimación de todas las causas de acción restantes.!5)
De esta forma, condenó a los demandados al pago de $33,750 por honorarios de abogado al amparo de la See. 1988, supra.
Inconforme, la parte demandada acudió ante el Tribunal de Apelaciones. Sostuvo que el Foro de Primera Instancia concedió el injunction solicitado luego de interpretar las dis-posiciones de la Ley Núm. 7-2009, supra, y concluir que el puesto que ocupaba la doctora Pérez de Otero estaba ex-cluido del plan de cesantías. Argüyó que el injunction no fue concedido al amparo de la Ley federal de Derechos Civiles y que las causas de acción según ese estatuto fueron desesti-madas en su totalidad por el foro intermedio luego de reco-nocerles inmunidad a los demandados. Razonó que la de-mandante no era merecedora de los honorarios concedidos, porque no prevaleció en las referidas causas de acción.
El Tribunal de Apelaciones denegó expedir. Sostuvo que “la citada See. 1983 permite la emisión de un injunction en contra del Estado. En consecuencia, la interpretación que hizo el tribunal de instancia sobre los honorarios de aboga-dos bajo la See. 1988 no es arbitraria, prejuiciada o caprichosa”.(6)
Todavía insatisfecha, la parte demandada acudió ante nosotros. Este Tribunal expidió el recurso. La parte deman-dada presentó su alegato reiterando sus planteamientos. Por su parte, la doctora Pérez de Otero presentó un Alegato en oposición a recurso de certiorari. Distinguió que el foro apelativo intermedio se circunscribió a revocar lo concer-niente a la causa de acción de daños presentada por la de-mandante, “permaneciendo como dictamen que es ahora final y firme la parte de la sentencia original dictada por el TPI en que concede la solicitud de injunction presentada por *306la demandante bajo 42 USCA Sec. 1983, dictamen que nunca fue objeto de apelación”(7) De igual forma, argu-mentó que
[l\a demandante prevaleció totalmente en su solicitud de injunction, y las porciones de la sentencia original dictada por el Tribunal de Instancia en que se determina que los derechos civiles de la demandante fueron violados y que la demandante ha de ser reinstalada a su puesto con todos los haberes dejados de percibir es final y firme. La concesión del injunction está basada en que la forma en que la demandada interpretó el estatuto correspondiente violó las garantías constitucionales del Debido Procedimiento de Ley e Igual Protección de las Le-yes de la demandante, por lo que procedía su reinstalación inmediata. (Enfasis en el original)(8)
Con el beneficio de la comparecencia de ambas partes, estamos en posición de resolver.
II
A. Reclamaciones al amparo de la Sec. 1983 de la Ley Federal de Derechos Civiles
El Tribunal Supremo federal resolvió que los tribunales estatales pueden ejercer jurisdicción sobre la materia de una causa de acción federal, a menos que el Congreso disponga lo contrario o que entre el litigio federal y su adjudicación en el foro estatal exista una incompatibilidad incapacitante. Leyva et al. v. Aristud et al., 132 DPR 489, 499-500 (1993). Véanse, además: Howlett v. Rose, 496 US 356 (1990); Gulf Offshore Co. v. Mobil Oil Corp., 453 US 473, 477-478 (1981). En lo concerniente al caso que hoy atendemos, este Foro tiene jurisdicción concurrente con las cortes federales para juzgar los litigios que surgen al amparo de la Ley Federal de Derechos Civiles. Leyva et al. v. Aristud et al., supra, págs. 500-501; *307Acevedo v. Srio. Servicios Sociales, 112 DPR 256, 259-260 (1982). Por tratarse de una causa de acción federal, tanto la jurisprudencia local como la federal vinculan a este Tribunal. Leyva et al. v. Aristud et al., supra; Declet Ríos v. Dpto. de Educación, 177 DPR 765, 777 (2009). Este Tribunal no se ha expresado anteriormente sobre la procedencia de honorarios de abogado cuando en una reclamación al amparo de la Ley Federal de Derechos Civiles, supra, una parte obtiene como remedio un injunction, pero su acción de daños y perjuicios se desestima tras reconocerle inmu-nidad a la parte demandada.
La Ley Federal de Derechos Civiles es una herramienta para que los ciudadanos hagan valer los derechos que la Constitución y las leyes de Estados Unidos les garantizan frente a aquellas personas que abusan de su poder cuando actúan so color de autoridad estatal. SLG Semidey Vázquez v. ASIFAL, 177 DPR 657, 691-692 (2009); Bonilla v. Chardón, 118 DPR 599, 616 (1987). Véase, además, Graham v. Connor, 490 US 386, 394 (1989). Mediante esta legislación, el Congreso puso “ ‘en vigor las disposiciones de la Decimocuarta Enmienda en contra de aquellas personas que portan la insignia de la autoridad estatal y representan la misma en cualquier capacidad, ya sea actuando de acuerdo a dicha autoridad o haciendo uso indebido de la misma’ ”. Leyva et al. v. Aristud et al., supra, pág. 500, citando a Monroe v. Pape, 365 US 167, 171-172 (1961). En específico, la See. 1983 de la Ley Federal de Derechos Civiles, supra, dispone lo siguiente:
Every person who, under color of any statute, ordinance, regulation, custom, or usage, of any State [...] subjects, or causes to be subjected, any citizen of the United States or other person within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution and laws, shall be liable to the party injured in an action at law, suit in equity, or other proper proceeding for redress.
*308B. Honorarios de abogado para la parte prevaleciente
Cuando un demandante prevalecía en una acción al am-paro de este estatuto, los tribunales usaban sus poderes en equidad para concederle honorarios de abogado. De Jesus Nazario v. Morris Rodriguez, 554 F.3d 196, 199 (1er Cir. 2009). Esto cambió cuando el Tribunal Supremo federal rechazó la teoría de private attorney general, la cual permi-tía conceder honorarios de abogado a demandantes priva-dos que al prevalecer en su demanda aportaban a la im-plantación de políticas públicas importantes. Alyeska Pipeline Serv. Co. v. Wilderness Soc’y, 421 US 240 (1975). En cambio, dicho foro resolvió que, al amparo de la American Rule, cada parte debía costear los honorarios de su abogado, a menos que hubiera una autoridad estatutaria que dispusiera lo contrario. Id.
Como respuesta, el Congreso aprobó el Civil Rights Attorney’s Fees Award Act of 1976, 42 USC sec. 1988, para autorizar la concesión de honorarios de abogado a la parte prevaleciente en ciertas acciones de derechos civiles. López Vicil v. ITT Intermedia, Inc., 143 DPR 574, 578 (1997). El propósito de esta legislación es incentivar que las personas reclamen sus derechos civiles y atraer abogados competentes para asegurar la implantación de estos derechos mediante un acceso efectivo al foro judicial. Bonilla v. Chardón, supra, pág. 616; City of Riverside v. Rivera, 477 US 561, 576 (1986); Hensley v. Eckerhart, 461 US 424, 429 (1983). Tal y como explicó el Senado de Estados Unidos al recomendar la aprobación de este estatuto,
[i]n many cases arising under our civil rights laws, the citizen who must sue to enforce the law has little or no money with which to hire a lawyer. If private citizens are to be able to assert their civil rights, and if those who violate the Nation’s fundamental laws are not to proceed with impunity, then citizens must have the opportunity to recover what it costs them to vindicate these rights in court.
Congress recognized this need when it made specific provision *309for such fee shifting in Titles II and VII of the Civil Rights Act of 1964:
When a plaintiff brings an action under (Title II) he cannot recover damages. If he obtains an injunction, he does so not for himself alone but also as a “private attorney general”, vindicating a policy that Congress considered of the highest priority. If successful plaintiffs were routinely forced to bear their own attorneys’ fees, few aggrieved parties would be in a position to advance the public interest by invoking the in-junctive powers of the Federal courts. (Enfasis suplido y escolio omitido). S. Rep. No. 94-1011, p. 2-3 (1976), citando a Newman v. Piggie Park Enterprises, Inc., 390 US 400, 402 (1968).
Para que la See. 1988, supra, logre esta intención legis-lativa, los tribunales deben interpretarla liberalmente. Véase Farrar v. Hobby, 506 US 103, 109 (1992). Este estatuto dispone lo siguiente:
[i]n any action or proceeding to enforce a provision of sections 1981, 1981a, 1982, 1983, 1985, and 1986 of this title, [...] the court, in its discretion, may allow the prevailing party, other than the United States, a reasonable attorney’s fee as part of the costs [.] Sec. 1988, supra.
De acuerdo con el texto de la Sec. 1988, supra, estos honorarios no son de carácter mandatorio pues el tribunal tiene discreción para concederlos. Bonilla v. Chardón, supra, pág. 616, citando a Evans v. Jeff, 475 US 717 (1986). Ahora bien, esta discreción no es ilimitada pues se ha re-suelto que, de ordinario, el tribunal debe conceder honora-rios de abogado a la parte prevaleciente a menos que exis-tan circunstancias especiales que conviertan la concesión en una injusta. Blanchard v. Bergeron, 489 US 87, 92 (1989); Hensley v. Eckerhart, supra; Newman v. Piggie Park Enterprises, Inc., supra. Incluso, la Corte de Apelacio-nes de los Estados Unidos para el Primer Circuito resolvió que la concesión de honorarios de abogado a favor de la parte prevaleciente al amparo de la See. 1988, supra, es “virtualmente obligatoria”. Véanse: De Jesús Nazario v. Morris Rodríguez, supra, págs. 200-201; Poy v. Boutselis, *310352 F.3d 479, 487 (1er Cir. 2003); Gay Officers Action League v. Puerto Rico, 247 F.3d 288, 293 (1er Cir. 2001); Casa Marie Hogar Geriatrico, Inc. v. Rivera-Santos, 38 F.3d 615, 618 (1er Cir. 1994).(9)
En Farrar v. Hobby, supra, el Tribunal Supremo federal interpretó quién puede ser considerado como “parte prevaleciente” para efectos de esta Sección. Sostuvo que “[u]nder our ‘generous formulation’ of the term, plaintiffs may be considered ‘prevailing parties’ for attorney’s fees purposes if they succeed on any significant issue in litigation which achieves some of the benefit the parties sought in bringing suit”. (Énfasis suplido). íd., pág. 109. Al respecto, detalló que un demandante prevalece cuando el remedio obtenido altera materialmente la relación legal entre las partes, al modificar la conducta del demandado de forma que beneficie directamente al demandante. Id., págs. 111-112.
A raíz de esta interpretación, se han concedido honora-rios de abogado a demandantes que prevalecieron parcial-mente(10) y a demandantes que no prevalecieron en recla-mos al amparo de la See. 1983, supra, pero prevalecieron en reclamos alternos al amparo de otros estatutos por la misma situación de hechos.(11) Al así hacerlo, los tribuna-*311les han fundamentado su conclusión citando el Informe de la Cámara de Representantes del Congreso estadouni-dense sobre la See. 1988, supra, el cual expresó claramente que
[t]o the extent a plaintiff joins a claim under one of the statutes enumerated in H.R. 15460 with a claim that does not allow attorney fees, that plaintiff, if it prevails on the non-fee claim, is entitled to a determination on the other claim for the purpose of awarding counsel fees. In some instances, however, the claim with fees may involve a constitutional question which the courts are reluctant to resolve if the non-constitutional claim is dispositive. In such cases, if the claim for which fees may be awarded meets the “substantiality” test attorney’s fees may be allowed even though the court declines to enter judgment for the plaintiff on that claim, so long as the plaintiff prevails on the non-fee claim arising out of a “common nucleus of operative fact.” (Citas omitidas). Se. Legal Def. Grp. v. Adams, 436 F. Supp. 891, 894 (D. Or. 1977), citando a H.R. Rep. No. 94-1558, n. 7 (1976). Véase, además, Seals v. Quarterly County Court of Madison County, Tenn., 562 F.2d 390, 393-394 (6to Cir. 1977).
Incluso, se ha resuelto que demandantes que han obte-nido como remedio un “injunction” preliminar en una ac-ción al amparo de la Ley federal de Derechos Civiles tienen derecho a honorarios de abogado al amparo de la Sec. 1988, supra. (12)
C. Honorarios de abogado al amparo de la See. 1988 y las doctrinas de inmunidad
De ordinario, la parte responsable legalmente por el re-medio en los méritos es quien debe responder por los hono-rarios de abogado. Kentucky v. Graham, 473 US 159, 164 esc. 7 (1985), citando 10 Wright, Miller and Kane, Federal *312Practice and Procedure Sec. 2666, pág. 173 (1983). La res-ponsabilidad en los méritos y por estos honorarios general-mente van de la mano. Id.; Farrar v. Hobby, supra.
Con relación a este asunto, es meritorio evaluar el efecto de ciertas doctrinas de inmunidad sobre la responsabilidad que pudiera tener una parte demandada en cuanto a los honorarios de abogado provistos por la See. 1988, supra. El Tribunal Supremo federal señaló que el historial legislativo de la See. 1988, supra, indica palmariamente la intención del Congreso de proveer para la concesión de honorarios de abogado en casos en los que el remedio es concedido contra oficiales que gozan de inmunidad en cuanto a acciones de daños y peijuicios. Pulliam v. Alien, 466 US 522, 527 (1984). Sobre este particular, el Informe de la Cámara de Represen-tantes del Congreso estadounidense sobre la See. 1988, supra, expresó lo siguiente:
[...] while damages are theoretically available under the statutes covered by H.R. 15460, it should be observed that, in some cases, immunity doctrines and special defenses, available only to public officials, preclude or severely limit the damage remedy. Consequently awarding counsel fees to prevailing plaintiffs in such litigation is particularly important and necessary if Federal civil and constitutional rights are to be adequately protected.' To be sure, in a large number of cases brought under the provisions covered by H.R. 15460, only in-junctive relief is sought, and prevailing plaintiffs should ordinarily recover their counsel fees. (Enfasis suplido). Pulliam v. Allen, supra, pág. 527 esc. 4, citando a H.R. Rep. No. 94-1558, pág. 9 (1976).
La jurisprudencia sobre este particular confirmó la intención legislativa. En cuanto a los casos en que la parte perdidosa es un estado, el Tribunal Supremo federal resolvió que la inmunidad soberana reconocida a los estados en la Undécima Enmienda de la Constitución federal no prohíbe la concesión de honorarios de abogado contra un estado al amparo de la See. 1988, supra, cuando la parte demandante obtiene un remedio prospectivo contra un es-*313tado o contra un funcionario estatal actuando en su capa-cidad oficial. Missouri v. Jenkins by Agyei, 491 US 274, 279 (1989); Hutto v. Finney, 437 US 678, 692 (1978).(13) Ello, pues los honorarios de abogado constituyen un rem-bolso por los gastos incurridos en un litigio instado para obtener un remedio; no constituyen una compensación re-troactiva por el daño que motivó el litigio. Missouri v. Jenkins by Agyei, supra; Hutto v. Finney, supra, pág. 695. Después de todo, es norma firmemente establecida que “la Undécima Enmienda federal y la doctrina de inmunidad soberana que encarna, no priva a los tribunales de su autoridad para conceder remedios interdíctales contra funcionarios oficiales que violan leyes estatales. Por el contrario, el Tribunal Supremo federal ha ejercido en múltiples ocasiones el poder para ordenarles a funciona-rios estatales que se abstengan de violar la ley estatal”. (Traducción nuestra). Pennhurst State Sch. v. Halderman, 465 US 89, 130 (1984).(14)
*314Asimismo, el Tribunal Supremo federal resolvió que estos honorarios proceden contra un cuerpo público que implemento legislación en violación de los derechos civiles de la ciudadanía. Supreme Court of Virginia v. Consumers Union, 446 US 719 (1980).(15)
En lo pertinente al caso que nos ocupa, el Tribunal Supremo federal resolvió recientemente Lefemine v. Wideman, 133 S.Ct. 9 (2012). En ese caso, el Sr. Steven Lefe-mine y miembros de una asociación cristiana se manifestaron en contra del aborto usando pancartas que mostraban fotos de fetos abortados. íd. La Policía les or-denó que dejaran de usar las pancartas o serían multados, íd. El señor Lefemine objetó el señalamiento, pero la ame-naza de las multas eventualmente ocasionó que la protesta terminara. íd. Así las cosas, el señor Lefemine presentó una demanda al amparo de la See. 1983, supra, en la que solicitó que se impusieran daños nominales, se dictara una sentencia declaratoria, se emitiera un injunction perma-nente y se le concedieran honorarios de abogado. íd. El Tribunal de Distrito determinó que los demandados viola-ron los derechos constitucionales de los demandantes, por lo que emitió un injunction permanente, prohibiéndole a la parte demandada que restringiera el uso de las pancartas por los manifestantes. íd. Sin embargo, denegó otorgar da-ños nominales tras concluir que los demandados gozaban de inmunidad cualificada debido a que la ilegalidad de su conducta no estaba establecida claramente en ese momento. íd. De la misma forma, la Corte de Distrito de-negó honorarios de abogado al amparo de la See. 1988, supra. íd. El Cuarto Circuito de la Corte de Circuito de Apelaciones confirmó. íd. Razonó que el remedio concedido no alteró la relación entre las partes y que no se concedie-ron daños. íd. Inconforme, el señor Lefemine acudió ante el Tribunal Supremo federal. íd.
*315El Tribunal Supremo federal revocó unánimemente a los foros inferiores mediante una opinión “per curiam”. Lefe-mine v. Wideman, supra. Resolvió que el demandante era parte prevaleciente con derecho a honorarios de abogado al amparo de la See. 1988, supra, a pesar de que la Corte de Distrito le concedió como remedio un “injunction” pero des-estimó su acción de daños tras reconocerle inmunidad al demandado. Id. Reiteró que la concesión de un injunction o de una sentencia declaratoria usualmente satisface los re-quisitos pautados en Farrar v. Hobby, supra, para que el demandante sea considerado parte prevaleciente para efectos de la See. 1988, supra. Concluyó que, aunque la acción de daños se desestimó, el remedio concedido alteró la relación entre el señor Lefemine y la parte demandada. Lefemine v. Wideman, supra.
Por nuestra parte, hemos resuelto que un tribunal de Puerto Rico en el ejercicio de su jurisdicción concurrente puede conceder honorarios de abogado al amparo de la See. 1988 de la Ley federal de Derechos Civiles, supra. Bonilla v. Chardón, supra, págs. 617-618.
Una vez concedidos, los honorarios de abogado son revi-sados por abuso manifiesto de discreción. De Jesús Nazario v. Morris Rodríguez, supra, pág. 199; Torres-Rivera v. O’Neill-Cancel, 524 F.3d 331, 335 (1er Cir. 2008); Diaz-Rivera v. Rivera-Rodriguez, 377 F.3d 119, 124 (1st Cir. 2004); Gay Officers Action League v. Puerto Rico, supra, pág. 247. Por lo tanto, los tribunales revisores deben brindarle deferencia al tribunal juzgador, toda vez que está en mejor posición de diseñar un remedio adecuado gracias al íntimo conocimiento que tiene de las particularidades del caso. íd.
A la luz de este marco jurídico y teniendo presente el estándar de revisión mencionado, resolvemos.
*316III
Para determinar si el tribunal juzgador abusó manifies-tamente de su discreción al conceder honorarios de abo-gado a la doctora Pérez de Otero, debemos evaluar si ella es “parte prevaleciente” para efectos de la See. 1988, supra.
La doctora Pérez de Otero solicitó en su demanda varios remedios: (1) la expedición de un injunction preliminar y permanente que ordenara su reposición, (2) el pago de los haberes dejados de percibir, (3) una indemnización por su-frimientos y angustias mentales, (4) una cuantía de daños punitivos y (5) honorarios de abogado al amparo de la See. 1988, supra. Fundamentó sus reclamos en el Art. 37.02 de la Ley Núm. 7-2009, supra, la See. 1983 de la Ley federal de Derechos Civiles, supra, y el Art. 1802 del Código Civil, supra.
El Tribunal de Primera Instancia emitió una sentencia sumaria parcial en la que concluyó que la parte deman-dada violó los derechos constitucionales de la doctora Pérez de Otero. Como remedio, emitió una orden de injunction preliminar y permanente mediante la cual ordenó la repo-sición de la doctora Pérez de Otero al puesto que ocupaba y el pago de los haberes dejados de percibir. Asimismo, el tribunal se negó a desestimar las causas de acción sobre daños y perjuicios, al amparo de la See. 1983, supra, y el Art. 1802 del Código Civil, supra, por entender que la se-ñora Pérez de Otero tenía derecho a un resarcimiento de daños. Por su parte, el Tribunal de Apelaciones revocó par-cialmente al foro inferior y en su parte dispositiva se limitó a desestimar expresamente “los reclamos sobre daños in-cluidos en la demanda” tras reconocerle inmunidad a la parte demandada.(16) No revocó la concesión del injunction y ordenó la reposición y el pago de los haberes dejados de percibir a favor de la doctora Pérez de Otero por la viola-*317ción a sus derechos civiles, al amparo de la See. 1983 de la Ley Federal de Derechos Civiles, supra. Debido a que esa determinación advino final y firme, no está ante nuestra consideración la procedencia del injunction ni si los funda-mentos utilizados por el Tribunal de Primera Instancia para emitirlo fueron correctos o no. En otras palabras, la doctrina de la ley del caso nos obliga a tomar como cierto que en este caso estamos ante una violación de derechos civiles al amparo de la See. 1983 de la Ley federal de De-rechos Civiles. Véase, por ejemplo, Félix v. Las Haciendas, 165 DPR 832 (2005).(17)
Siendo así, la doctora Pérez de Otero obtuvo dos de los remedios solicitados: el injunction ordenando su reposición y el pago de los haberes dejados de percibir. No obtuvo la indemnización por sufrimientos y angustias mentales, ni una cuantía por daños punitivos, en vista de la inmunidad que cobijaba a la parte demandada.
Ya vimos que la See. 1988, supra, se debe interpretar liberalmente. Véase Farrar v. Hobby, supra. Para considerar a un demandante como “parte prevaleciente”, este debe prevalecer en un asunto significativo de forma que logre parte del beneficio que pretendía obtener mediante el litigio. Id., pág. 109. Es decir, el remedio obtenido debe alterar materialmente la relación legal entre las partes a beneficio del demandante. Id., págs. 111-112.
La doctora Pérez de Otero prevaleció inequívocamente en un asunto significativo y medular de su reclamo, pues logró obtener un injunction preliminar y permanente me-diante el cual fue restituida a su puesto. Además, se le concedieron los haberes dejados de percibir mientras es-*318tuvo cesanteada. Sin lugar a dudas, la concesión favorable de estos remedios alteró materialmente la relación legal entre ella y la parte demandada. Por ende, procede recono-cer que la doctora Pérez de Otero es una “parte prevale-ciente” para efectos de la See. 1988, supra, ya que prevale-ció parcial, pero significativamente, en su reclamo.
En cuanto a la interpretación de la parte demandada de que la doctora Pérez de Otero no prevaleció al amparo de la See. 1983, supra, porque el Tribunal de Primera Instancia concedió el injunction tras una interpretación de la Ley Núm. 7-2009, supra, y, posteriormente, el Tribunal de Ape-laciones desestimó su causa de acción al amparo de esa Sección, debemos subrayar tres cosas. Primero, el Tribunal de Primera Instancia concedió el injunction luego de inter-pretar integralmente los estatutos invocados. Segundo, la Ley Núm. 7-2009, supra, no faculta al foro judicial a pro-veer este tipo de remedio interdictal. Tercero, según expre-sado, el Tribunal de Apelaciones se circunscribió a revocar los reclamos sobre daños al amparo de la See. 1983 de la Ley Federal de Derechos Civiles, supra, y del Art. 1802 del Código Civil, supra, sin alterar el injunction concedido ni la determinación del foro primario de que la parte deman-dada violó los derechos constitucionales de la parte deman-dante a la igual protección de las leyes y el debido proceso de ley.
De todas formas, aún si para propósito de discusión aco-giéramos el argumento de la parte demandada, el Tribunal Supremo federal, así como numerosos tribunales federales inferiores y tribunales estatales, han concedido honorarios de abogado al amparo de la See. 1988, supra, a demandan-tes que prevalecieron parcialmente en sus reclamos(18) y a demandantes que no prevalecieron en reclamos al amparo de la See. 1983, supra, pero prevalecieron en reclamos al-ternos al amparo de otros estatutos por la misma situación *319de hechos.(19) De hecho, no podemos ignorar la jurispruden-cia federal que reconoce honorarios de abogado a deman-dantes que obtienen como remedio un injunction prelimi-nar en este tipo de acción.(20) Concluimos, pues, que la doctora Pérez de Otero es “parte prevaleciente” para efec-tos de la See. 1988, supra. Resolvemos que el Tribunal de Primera Instancia no abusó de su discreción al concederle honorarios de abogado al amparo de esa sección.
Al resolver de esta manera, vindicamos la intención del Congreso al aprobar la See. 1988, supra: proveer para la concesión de honorarios de abogado en casos en los que el remedio se concede contra demandados que gozan de in-munidad en cuanto a acciones de daños y perjuicios. Pulliam v. Allen, supra; Newman v. Piggie Park Enterprises, Inc., supra. Véanse, además: Informe del Senado Núm. 94-1011, 94th Cong., 2d Sess. 1976, U.S. Code Cong. & Admin. News 5910; H.R.Rep. No. 94-1558, pág. 9 (1976). Efectiva-mente, los nueve Jueces del Tribunal Supremo federal sus-cribieron hace apenas dos años una opinión Per Curiam en la que se determinó que un demandante era parte preva-leciente con derecho a honorarios de abogado al amparo de la See. 1988, supra, a pesar de que la Corte de Distrito le concedió como remedio un injunction, pero desestimó su acción de daños tras reconocerle inmunidad cualificada al demandado. Lefemine v. Wideman, supra.
En virtud del derecho aplicable reseñado, es imposible acoger la teoría de la parte demandada de que no procede imponerle responsabilidad sobre los honorarios de abogado al amparo de la See. 1988, supra, en vista de la inmunidad que le cobija y que el Tribunal de Apelaciones le reconoció. Concluir lo contrario significaría que un demandante que prevalece, como la doctora Pérez de Otero, tendría que pa-gar $33,750 en honorarios de abogado por vindicar los de-rechos constitucionales y civiles que el Estado, o sus fun-*320cionarios, le violó. Implicaría ignorar que “[l]os honorarios de abogado bajo esta sección constituyen un remedio nece-sario para que la Ley de Derechos Civiles no se convierta en una declaración en el vacío sin utilidad práctica, para que el ciudadano promedio pueda hacer valer sus derechos”. Bonilla v. Chardón, supra, pág. 616.
IV
Por todo lo anterior, se confirma al Tribunal de Apela-ciones por entender que procede la concesión de honorarios de abogado a la doctora Pérez de Otero al amparo de la See. 1988, supra.

Se dictará Sentencia de conformidad.

La Jueza Asociada Señora Pabón Charneco disintió con una opinión escrita.
— O —

(1) Apéndice, págs. 45-46.


(2) Según la doctora Pérez de Otero, la parte demandada argumentó en su es-crito de apelación que “[l]a contención del Estado en el presente caso se circunscribe únicamente a la errónea adjudicación del TPI en cuanto a la causa de acción de daños presentada por la parte apelada”. Alegato en oposición a recurso de certiorari, pág. 2. Sin embargo, la parte demandada no incluyó copia de ese escrito en el Apén-dice del recurso ante nuestra consideración.


(3) Apéndice, pág. 78.


(4) íd., págs. 63-64.


(5) Apéndice, pág. 126.


(6) Apéndice, pág. 8.


(7) Alegato en oposición a recurso de certiorari, pág. 3.


(8) Id., pág. 3.


(9) Véanse, además: Mid-Hudson Legal Services, Inc. v. G & U, Inc., 578 F.2d 34 (2do Cir. 1978); Henderson v. Ft. Worth Independent School Dist, 574 F.2d 1210 (3er Cir. 1978); International Soc. for Krishna Consciousness, Inc. v. Andersen, 569 F.2d 1027 (8vo Cir. 1978).


(10) Véanse, por ejemplo: Méndez v. County of San Bernardino, 540 F.3d 1109 (9no Cir. 2008); Roberson v. Giuliani, 346 F.3d 75 (2do Cir. 2003); Johnson v. Lafayette Fire Fighters’ Ass’n Local, 857 F. Supp. 1292 (N.D. Ind. 1994), aff’d sub nom., Johnson v. Lafayette Fire Fighters Ass’n Local 472, Int’l Ass’n of Fire Fighters, AFL-CIO-CLC, 51 F.3d 726 (7mo Cir. 1995); Ensley Branch, N.A.A.C.P. v. Seibels, 31 F.3d 1548 (11mo Cir. 1994); Lynch v. City of Milwaukee, 747 F.2d 423 (7mo Cir. 1984); Fields v. City of Tarpon Springs, Fla., 721 F.2d 318 (11mo Cir. 1983); Monahan v. State of Neb., 687 F.2d 1164 (8vo Cir. 1982); Robert M. v. Benton, 671 F.2d 1104 (8vo Cir. 1982); Wallace v. King, 650 F.2d 529 (4to Cir. 1981); Deerfield Medical Center v. City of Deerfield Beach, 661 F.2d 328 (5to Cir. 1981); Doe v. Marshall, 622 F.2d 118 (5to Cir. 1980); Alicea Rosado v. Garcia Santiago, 562 F.2d 114 (1er Cir. 1977).


(11) Véanse: Williams v. Thomas, 692 F.2d 1032 (5to Cir. 1982); Gagne v. Maher, 594 F.2d 336 (2do Cir. 1979), aff’d, Maher v. Gagne, 448 US 122 (1980); Lund v. Affleck, 587 F.2d 75 (1st Cir. 1978); Seals v. Quarterly County Court of Madison *311County, Tenn., 562 F.2d 390 (6to Cir. 1977). Véase, también, Calkins v. Blum, 511 F. Supp. 1073 (N.D. N.Y. 1981), aff’d and remanded by Calkins v. Blum, 675 F. 2d 44 (2do Cir. 1982).


(12) Véase Lefemine v. Wideman, 133 S.Ct. 9 (2012). Véanse, además: Kansas Judicial Watch v. Stout, 653 F.3d 1230 (10mo Cir. 2011); People Against Police Violence v. City of Pittsburgh, 520 F.3d 226 (3er Cir. 2008); Deerfield Medical Center v. City of Deerfield Beach, 661 F.2d 328 (5to Cir. 1981); Doe v. Marshall, supra.


(13) En Hutto v. Finney, 437 US 678 (1978), varios confinados demandaron a funcionarios oficiales del estado de Arkansas porque ciertas condiciones impuestas en la prisión en la cual se encontraban violaban sus derechos constitucionales al constituir un castigo cruel e inusitado. El Tribunal de Distrito determinó que hubo una violación a los derechos constitucionales de los confinados y, luego de varios trámites procesales, concedió, entre otros remedios, una partida de honorarios de abogado que habría de ser pagada por el Departamento de Corrección. La Corte de Apelaciones de los Estados Unidos para el Octavo Circuito confirmó la partida de honorarios de abogado y añadió la cantidad de $2,500. El Tribunal Supremo federal confirmó esas cantidades por entender que no violaban la Undécima Enmienda Federal. Con relación a la partida que añadió la Corte de Apelaciones de los Estados Unidos para el Octavo Circuito, razonó, entre otras cosas, que la See. 1988 de la Ley federal de Derechos Civiles, 42 USC see. 1988 “imposes attorney’s fees ‘as part of the costs’. Costs have traditionally been awarded without regard for States’ Eleventh Amendment immunity. [...] The Court has never viewed the Eleventh Amendment as barring such awards, even in suits between States and individual litigants”. Hutto v. Finney, supra, pág. 695. En Missouri v. Jenkins by Agyei, 491 US 274 (1989), el Tribunal Supremo federal reafirmó lo determinado en Hutto v. Finney, supra, al expresar que “[a]fter Hutto, therefore, it must be accepted as settled that an award of attorney’s fees ancillary to prospective relief is not subject to the strictures of the Eleventh Amendment”. Missouri v. Jenkins by Agyei, supra, pág. 279.


(14) “The Eleventh Amendment and the doctrine of sovereign immunity it embodies have never been interpreted to deprive a court of jurisdiction to grant relief against government officials who are engaged in conduct that is forbidden by their sovereign. On the contrary, this Court has repeatedly and consistently exercised the power to enjoin state officials from violating state law”. Pennhurst State Sch. v. Halderman, 465 US 89, 130 (1984).


(15) Véanse, además: Consumers Union of U.S., Inc. v. Virginia State Bar, 688 F.2d 218 (4to Cir. 1982); Fernandes v. Limmer, 663 F.2d 619 (5to Cir. 1981).


(16) Apéndice, pág. 78.


(17) Contrario a lo que expone la opinión disidente, la del Tribunal no resuelve que cualquier reclamación por violaciones a normas de personal conlleva la concesión de honorarios de abogado con la mera mención, por parte del demandante, de que tiene algún reclamo al amparo de la See. 1983 de la Ley federal de Derechos Civiles, 42 USC see. 1983. Tiene que haber una determinación judicial de que se le violaron los derechos civiles a una parte de acuerdo con ese estatuto federal, según ocurrió en este caso.


(18) Véase el esc. 10.


(19) Véase el esc. 11.


(20) Véase el esc. 12.